Exhibit 10.2 Hampshire Group, Limited 114 West 41st Street New York, NY 10036 May 14, 2015 Pure Fresh Coast, LLC Po Box 248 Frankenmuth, MI 48734 Attention: David Gren Dear David: Subject to the terms and conditions of this letter agreement, Hampshire Group, Limited (“Company”) hereby engages Pure Fresh Coast, LLC (“Consultant”) as an independent contractor, to consult with and advise Company with respect to the operations of the Company’s subsidiary, Rio Garment, S.A. (“Rio”) (the “Project”) and related matters. 1. Principal Duties . During the term of this letter agreement, Consultant shall at all times use its commercially reasonable efforts to consult with and advise Company with respect to the Project. Such consultation maybe be rendered via telephone, internet or electronic communication, or as the parties otherwise agree. 2. Compensation . During the term of this letter agreement, and in exchange for all of the services and covenants to be performed by Consultant hereunder, Company shall pay Consultant a severance payment in the gross amount of $70,000 (the “Consulting Payment”). Company shall deduct from each payment tax withholdings and deductions which it is required by law to make, if any. The Consulting Payment shall be paid in installments by wire transfer of funds to an account designated by Consultant on the following schedule: Date Payable Amount June 15, 2015 July 15, 2015 August 15, 2015 Consultant agrees that Company may setoff against the Consulting Payment as and when payable any personal expenses incurred by David Gren using company issued credit cards. 3.
